West, Associate Justice.—
We have examined very closely into the facts of this case, and after some hesitation have reached the conclusion that the judgment of the district court is sustained by the law and the evidence.
The court found, and the evidence justified the court in so finding, that the deceased was guilty of contributory negligence.
The general rule is, that a person (or his heirs in case of his death) cannot recover for an injury to which he contributed by his own want of ordinary care. Pierce on Railroads, p. 323.
The record shows that at the period when the deceased entered upon the appellee’s track, the danger from the engine and tender was imminent, and that in so doing he was unquestionably guilty of negligence that was the proximate cause of the injuries received by *506him. We have examined the authorities relied upon by appellants, and have reached the conclusion that there was no error in the judgment of the court below, and it is accordingly affirmed.
Affirmed.
[Opinion delivered May 6, 1884.]